         Case 1:17-cv-00124-LLS Document 153 Filed 12/28/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION and                       Case No. 1:17-cv-00124-LLS
 THE PEOPLE OF THE STATE OF NEW
 YORK, by LETITIA JAMES, Attorney
 General of the State of New York,                  [PROPOSED] STIPULATED
                                                    SCHEDULING ORDER FOR FACT
                       Plaintiffs,                  AND EXPERT DISCOVERY
                       v.
 QUINCY BIOSCIENCE HOLDING
 COMPANY, INC., a corporation;
 QUINCY BIOSCIENCE, LLC, a limited
 liability company;
 PREVAGEN, INC., a corporation
 d/b/a/ SUGAR RIVER SUPPLEMENTS;
 QUINCY BIOSCIENCE
 MANUFACTURING, LLC, a limited
 liability company; and
 MARK UNDERWOOD, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREVAGEN,
 INC.,
                       Defendants.

       Plaintiffs the Federal Trade Commission and the People of the State of New York by Letitia

James, Attorney General of the State of New York (“Plaintiffs”) and Defendants Quincy

Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen Inc., Quincy Bioscience

Manufacturing, LLC, and Mark Underwood (collectively, “Defendants”) (Plaintiffs and

Defendants, collectively, “Parties”) have met and conferred, and participated in a telephonic

conference with the Court on December 14, 2020, with respect to deadlines concerning outstanding

fact discovery matters and an expert discovery schedule, and it is hereby stipulated and agreed

between and among the Parties, by and through their undersigned counsel, as follows:
         Case 1:17-cv-00124-LLS Document 153 Filed 12/28/20 Page 2 of 5




       1.      Rule 30(b)(6) Deposition of the FTC: The Federal Rule of Civil Procedure

30(b)(6) deposition of the FTC’s representative(s) shall be completed by January 29, 2021

provided that Plaintiffs’ sample of advertisements required by Paragraph 3 herein have been

provided by January 22, 2021.

       2.      Defendants’ Advertising Dissemination Schedules:             In accordance with the

Court’s direction at the December 14, 2020 conference, by January 15, 2021, Defendants shall

provide, to the extent that Defendants possess sufficient information, a “yes” or “no” response to

whether the bates numbers provided by the FTC in its December 7, 2020 chart refer to the

corresponding “Spot Title” and “Length” from the FTC’s chart. To the extent the response is “no,”

Defendants will, to the extent they possess sufficient information, provide the bates number and/or

copy of the corresponding advertisement identified in the FTC’s December 7, 2020 chart.

       3.      Plaintiffs’ Fair and Representative Sample of Advertisements and Narrative

Responses: By no later than January 22, 2021, Plaintiffs shall comply with the Court’s

December 3, 2020 Order (Dkt. No. 148) and produce: (1) a fair and representative sample of the

advertisements and marketing materials that Plaintiffs are challenging in this action; (2) a list of

employees whose files were searched for potentially relevant information in response to

Defendants’ discovery requests; and (3) a description of the procedures Plaintiffs use to organize,

store, and preserve documents and communications. Additionally, as Ordered by the Court, the

NYAG shall produce an updated response to Interrogatory 2 and written narratives describing

the communications requested in Topics 19, 23, and 25-27 of Defendants’ Rule 30(b)(6)

deposition notice. Further, in accordance with the Court’s December 3 Order, the NYAG will

provide responses to Defendants’ supplemental Interrogatories in lieu of providing a Rule




                                                  2
         Case 1:17-cv-00124-LLS Document 153 Filed 12/28/20 Page 3 of 5




30(b)(6) deponent with respect to Topics 1, 2, 3, 4, 29 and 30 within 30 days of being served

with such Interrogatories.

       4.        Briefing Schedule Regarding Bench v. Jury Trial: The deadline for Plaintiffs

to submit a brief on the issue of whether this matter should proceed as a bench or jury trial shall

be February 3, 2021. The deadline for Defendants to file their response shall be March 5, 2021.

The deadline for Plaintiffs to file their reply briefs shall be March 19, 2021.

       5.        Expert Reports and Depositions: The Parties will exchange affirmative expert

reports no later than March 31, 2021. The Parties will exchange rebuttal expert reports no later

than May 28, 2021. The Parties will complete expert discovery, including expert depositions, by

July 16, 2021.

       6.        Fact Discovery Regarding Financial Information: At a date to be determined

prior to trial, Defendants shall provide an updated production of their financial statements (e.g.,

balance sheets, income statements, and cash flow statements) as well as updated responses to

Interrogatory Nos. 1 and 20.

       7.        Status Conference: A status conference is set for July ___, 2021 at _____ to set

further deadlines.




                                                  3
         Case 1:17-cv-00124-LLS Document 153 Filed 12/28/20 Page 4 of 5




SO STIPULATED:

Dated:        New York, New York
              December 28, 2020

FEDERAL TRADE COMMISSION                PEOPLE OF THE STATE OF NEW YORK
                                        BY LETITIA JAMES


 /s/ Annette Soberats___________        LETITIA JAMES
 MICHELLE RUSK                          Attorney General of the State of New York
 ANNETTE SOBERATS
 EDWARD GLENNON                         By: __/s/ Kate Matuschak_ __________
 Federal Trade Commission               JANE M. AZIA
 600 Pennsylvania Avenue, NW            Bureau Chief
 Washington, D.C. 20850                 KATE MATUSCHAK
 202-326-3148, mrusk@ftc.gov            Assistant Attorney General
 202-326-2921, asoberats@ftc.gov        STEPHEN MINDELL
 202-326-3126, eglennon@ftc.gov         Special Assistant Attorney General
 202-326-3259 (facsimile)               Consumer Frauds and Protection Bureau
                                        28 Liberty Street
 Attorneys for Plaintiff                New York, NY 10005
 FEDERAL TRADE COMMISSION               Tel: (212) 416-6189; Fax: (212) 416-6003
                                        Email: kate.matuschak@ag.ny.gov

FOR KELLEY DRYE                         FOR COZEN O’CONNOR


/s/ Glenn T. Graham                     /s/ Michael B. de Leeuw

 Geoffrey W. Castello, III.              Michael B. de Leeuw
 Glenn T. Graham                         Tamar S. Wise
 Jaclyn M. Metzinger                     Cozen O’Connor
 Kelley Drye & Warren LLP                45 Broadway Atrium, Suite 1600
 101 Park Avenue                         New York, NY 10006
 New York, NY 10178                      (212) 908-1331
 (212) 808-7800                          mdeleeuw@cozen.com
 gcastello@kelleydrye.com                twise@cozen.com
 ggraham@kelleydrye.com
 jmetzinger@kelleydrye.com               Attorneys for Defendant
                                         Mark Underwood
 Attorneys for Defendants
 Quincy Bioscience Holding Co., Inc.,
 Quincy Bioscience, LLC,
 Prevagen Inc., and
 Quincy Bioscience Manufacturing, LLC




                                          4
       Case 1:17-cv-00124-LLS Document 153 Filed 12/28/20 Page 5 of 5




SO ORDERED, this _________ day of

________________, 2020,



_____________________________
LOUIS STANTON
UNITED STATES DISTRICT JUDGE




                                     5
